207 F.2d 66
DE NORMANDv.SWOPE.
No. 13629.
United States Court of Appeals, Ninth Circuit.
August 6, 1953.

A. J. Zirpoli, San Francisco, Cal., Kingdon deNormand, Alcatraz, Cal., in pro. per., for appellant.
Chauncey Tramutolo, U. S. Atty., Joseph Karesh, Asst. U. S. Atty., San Francisco, Calif., for appellee.
Before DENMAN, Chief Judge, and HEALY and BONE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the United States District Court for the Northern District of California, dismissing an application for a writ of habeas corpus by a federal prisoner.


2
The question presented is whether a federal prisoner may seek a writ of habeas corpus in the federal courts after an application for Section 2255 relief has been denied on the merits.


3
DeNormand was convicted on March 16, 1944, on nine counts of theft from interstate commerce and of conspiracy to commit same and received sentences totaling seventeen years in the United States District Court for the Southern District of New York. A motion for relief pursuant to 28 U.S.C. § 2255 was denied in November, 1949. DeNormand's attempt to appeal from such denial failed because no final order had been entered by the district court. The final order was entered after the application for the writ had been made below. No attempt was made to appeal from this final order. There is no showing of facts that § 2255 was inadequate and ineffective to render him relief by motion for rehearing or other relief or by appeal.


4
Where relief had been denied upon such a Section 2255 motion, a district court is without jurisdiction to entertain a federal prisoner's application for a writ of habeas corpus. Jones v. Squier, 9 Cir., 195 F.2d 179.


5
The judgment is affirmed.